17 So. 3d 918 (2009)
Erika SCOTT a/k/a Erika A. Ruiz Barbosa, Petitioner,
v.
David A. SCOTT, Respondent.
No. 4D09-3901.
District Court of Appeal of Florida, Fourth District.
October 14, 2009.
Andrew A. Harris of Burlington & Rockenbach, P.A., West Palm Beach, and Gil Panzer of Panzer Law, P.A., Boca Raton, for petitioner.
Jay A. Schwartz, Jennifer Kane Waterway, and Wendi M. Weiner of Sachs Sax Caplan, Boca Raton, for respondent.
PER CURIAM.
Petitioner seeks certiorari review to quash an order permitting respondent to depose the attorney who represented petitioner in connection with the antenuptial agreement that is at issue in the pending divorce action. The order provides that the attorney shall testify regarding "all issues related to the Wife's claims."
We grant relief in part. Considering the claims as framed by the pleadings, petitioner has not waived the attorney-client privilege between herself and her former attorney. See Cuillo v. Cuillo, 621 So. 2d 460 (Fla. 4th DCA 1993); Jenney v. Airdata Wiman, Inc., 846 So. 2d 664, 668 (Fla. 2d DCA 2003). We recognize that section 90.502(4), Florida Statutes (2008), outlines five situations where there is no attorney-client privilege, but find that respondent has not demonstrated that any of those apply in this case. Although the deposition may proceed, the wife retains the right to interpose objections to questions that encroach on privileged communication between petitioner and her lawyer.
Petition for writ of certiorari granted in part and denied in part.
GROSS, C.J., FARMER and DAMOORGIAN, JJ., concur.